Order unanimously affirmed without costs. Memorandum: Family Court’s finding of permanent neglect is supported by clear and convincing evidence. The record establishes that, despite petitioner’s diligent efforts, respondent failed substantially and continuously to plan for the future of the children (see, Social Services Law § 384-b [7] [a]). Although respondent participated in some of the services offered by petitioner, he remained unable to address and overcome the problems that led to the removal of the children (see, Matter of Rebecca D.,222 AD2d 1092; Matter of Sonia H., Ill AD2d 575, 576). (Appeal from Order of Jefferson County Family Court, Hunt, J.—Terminate Parental Rights.) Present—Green, J. P., Lawton, Fallon, Callahan and Doerr, JJ.